Citation Nr: 1501909	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) with hiatal hernia since August 31, 2009.  

2.  Entitlement to an initial compensable rating for bilateral flat fleet prior to November 5, 2011.  

3.  Entitlement to an initial rating in excess of 30 percent for bilateral flat feet since November 5, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran filed for entitlement to service connection for GERD and flat feet in March 2005.  GERD was granted in a March 2006 rating decision and assigned a noncompensable evaluation.  This evaluation was confirmed in a June 2006 rating decision.  The Veteran did not claim an increased rating for GERD until August 2009.  A July 2011 Board of Veterans' Appeals decision granted entitlement to service connection for flat feet.  A September 2011 rating decision awarded a noncompensable rating, effective May 22, 2006.  A September 2014 rating decision increased the flat feet evaluation to 30 percent, effective November 5, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issue is still on appeal.  

These claims were previously remanded by the Board in July 2011 and March 2014.  The requirements of the remands were fulfilled and the case was properly returned to the Board.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in November 2012.  The Veteran was also afforded a hearing in March 2011, but for issues not currently before the Board.  Transcripts of the hearing were created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's November 2012 Travel Board hearing transcript and VA outpatient treatment records are located in Virtual VA.  The Veterans Benefits Management System contains the Veteran's December 2014 Appellant Brief and VA outpatient treatment records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's GERD is manifested by infrequent episodes of epigastric distress, pyrosis, and sleep disturbance.  These occur four or more times per year and have an average duration of less than one day.  

2.  From May 22, 2006 to November 5, 2011, the Veteran's flat feet had bilateral hyperkeratotic tissue and chronic pain.    

3.  Since November 5, 2011, the Veteran's flat feet had bilateral pain accentuated on use and characteristic calluses.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.31, 4.114, Diagnostic Code 7346 (2014).  

2.  Prior to November 5, 2010, the criteria for an initial rating of 10 percent, but no higher, for bilateral flat feet are met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5276 (2014).  

3.  Since November 5, 2010, the criteria for an initial rating in excess of 30 percent for flat feet have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5276 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  As one appeal arises from the initial grant of service connection, the notice that was provided in September 2005 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  VA also notified the Veteran in September 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in October 2009, November 2011, and May 2014.  There is no additional evidence that need be obtained.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  

Increased Rating for GERD

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).  

Under 38 C.F.R. § 4.114, the schedule of ratings for the digestive system, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Here, the applicable Diagnostic Code is 7346, hiatal hernia.  38 C.F.R. § 4.114 (2014).  

For a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent evaluation is warranted.  For a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, a 30 percent rating is warranted.  For a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, a 60 percent evaluation is warranted.  Id. at Diagnostic Code 7346.  

VA outpatient treatment records show that in May 2009, the Veteran was seen complaining of vomiting small red spots of blood.  The Veteran stated that he initially vomited without blood, but after four recurrences, the blood spots began to appear.  In December 2009, the Veteran's GERD was noted to be controlled.  In January 2012, the Veteran was noted to have bleeding in his upper gastrointestinal area.  

The Veteran was afforded a VA examination in October 2009.  There, he was noted for his history of hospitalization for a moderate episode of hematemesis in May 2009.  At that hospitalization, he was found to have linear erosion across the epigastric junction with a healing Mallory-Weiss tear.  At the examination, the Veteran was found to have minimal periodic spontaneous reflux and no evidence of a hiatus (hiatal) hernia.  The Veteran stated that he had missed two weeks of work in the past 12 months due to his knees and stomach.  He added that burning in his stomach occasionally caused him to need to rest.  

The Veteran was afforded a VA examination in May 2014.  There, the Veteran was noted to have infrequent episodes of epigastric distress, pyrosis, and sleep disturbance caused by esophageal reflux.  The Veteran reported experiencing this more than four times per year with an average duration of episodes measuring less than one day.  

In his lay statements and hearing in November 2012, the Veteran described his history of gastric disability, including burning of the stomach, dysphasia, pyrosis, regurgitation accompanied by substernal arm/shoulder pain, which he described as happening simultaneous to acid reflux with pain shooting through his arm and radiating.  The Veteran also noted occasional recurrences of coughing up blood with phlegm.  The Veteran is competent to describe the symptoms she has experienced and the noises she heard during service.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  These descriptions directly contradict the examinations in October 2009 and May 2014.  Therefore, the Veteran's statements are not credible to describe his GERD symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Veteran's GERD symptoms do not meet the criteria for a compensable rating.  The Veteran has symptoms of infrequent epigastric distress with duration of less than one day per episode.  These episodes consist of pyrosis and sleep disturbance from esophageal reflux.  The Veteran testified to many more symptoms, but they are not found in the medical evidence either before or after his hearing.  The medical record shows the Veteran does not have recurrent epigastric distress with dysphagia or regurgitation, accompanied by substernal arm or shoulder pain or productive of considerable impairment of health.  Of the symptoms for a 30 percent evaluation, the Veteran only has pyrosis, and therefore the Board cannot award a compensable rating.  

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating for Bilateral Flat Feet

For mild bilateral flat feet with symptoms relieved by built-up shoe or arch support, a noncompensable rating is warranted.  For moderate flat feet with symptoms of weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, a 10 percent evaluation is warranted.  For severe flat feet, with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, a 30 percent evaluation is warranted.  For pronounced flat feet, with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent evaluation is warranted.  38 U.S.C.A. § 4.71a, Diagnostic Code 5276.  

In a September 2007 VA outpatient treatment record, the Veteran was noted to have bilateral hyperkeratotic tissue on his feet.  This was also noted in December 2007, as well as pain between his right fourth interspace.  There were similar findings in April 2008.  

The Veteran was afforded a VA foot examination in November 2011.  There, the Veteran noted that he bought inserts for his feet twice a year and that he felt like he was working on pins all the time.  The examiner noted accentuated pain on use of the feet and characteristic calluses.  The examiner stated that the Veteran had constant foot pain at work, even with the use of inserts.  

The Veteran was afforded a VA examination in May 2014.  There, the Veteran complained of pain on his plantar feet, especially on the calluses, but reported that there were no flare ups that impaired function and that there was no functional loss due to pain.  The examiner found pain on and accentuated by manipulation and characteristic calluses.  Orthotics did not improve the Veteran's disability.  There is objective evidence of marked deformity and the weight-bearing line falls over the medial or great toe.  Other symptoms found were pain on weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance.   The examiner noted that the Veteran would have increased pain with jobs requiring prolonged standing and walking, but that the Veteran was suitable for sedentary work.  

In his lay statements and hearings in March 2011 and November 2012, the Veteran described receiving orthotics while in service, "walking on pins," and toe cramping.  The Veteran denied arch cramping.  The Veteran is competent and credible to describe his symptoms as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

For the period prior to November 5, 2011, the Veteran's symptoms meet the criteria for a rating of 10 percent, but no higher, for flat feet.  During that period, the Veteran was noted to have bilateral hyperkeratotic tissue on his feet and foot pain.  The Veteran did not have accentuated pain on manipulation or use, or swelling on use.  Because the Board cannot make medical determinations, it cannot characterize his hyperkeratotic tissue as characteristic callosities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, a 10 percent evaluation is proper for this period.  

For the period since November 5, 2011, the Veteran's symptoms do not meet the criteria for a rating in excess of 30 percent.  During this period, the Veteran had pain on and accentuated by manipulation and characteristic calluses.  Orthotics did not improve the Veteran's disability.  There was also objective evidence of marked deformity and the weight-bearing line fell over the medial or great toe.  The Veteran did not have marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis.  The Veteran stated at his May 2014 examination that he had pain on his plantar surfaces, but the examiner declined to describe it as "extreme tenderness."  While the Veteran has one symptom of the 50 percent rating, the Board believes that the 30 percent rating most closely matches his symptoms.  

Staged ratings are applicable as the Veteran's symptoms changed.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  From the date of service connection, May 22, 2006, until November 5, 2011, the Veteran's symptoms warrant a 10 percent rating.  Although there is evidence of similar symptoms prior to the granting of service connection, as the Veteran has not claimed an earlier effective date for service connection, this evidence is outside of the Board's purview.  Since November 5, 2011, the Veteran's symptoms warrant a 30 percent rating.   

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has flat feet with pain accentuated on manipulation with characteristic callosities and GERD with infrequent pyrosis.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a and 4.114, Diagnostic Codes 5276 and 7346.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 5276 and 7346 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claims of entitlement to a compensable GERD rating and entitlement to an initial rating in excess of 30 percent for bilateral flat feet since November 5, 2011, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a compensable rating for GERD with hiatal hernia since August 31, 2009 is denied.  

Entitlement to a rating of 10 percent, but no higher, for bilateral flat fleet prior to November 5, 2011 is granted.  

Entitlement to an initial rating in excess of 30 percent for bilateral flat feet since November 5, 2011 is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


